

116 HR 1330 IH: Amache Study Act
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1330IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Mr. Buck introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to conduct a special resource study of the site known as Amache in the State of Colorado.
	
 1.Short titleThis Act may be cited as the Amache Study Act. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)Study areaThe term study area means the site known as Amache, Camp Amache, and Granada Relocation Center in Granada, Colorado, which was 1 of the 10 relocation centers where Japanese Americans were incarcerated during World War II.
			3.Amache special resource study
 (a)In generalThe Secretary shall conduct a special resource study of the study area. (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of the study area; (2)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (4)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives described in paragraphs (2) and (3).
 (c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and (2)any conclusions and recommendations of the Secretary.
				